UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------X
In re GREGORY J. FISCHER                           SUMMARY ORDER OF REMAND
------------------------------------X              19-CV-3793(JS)(ARL)
APPEARANCES
For the Government:      No Appearances

For Defendant:                 Gregory J. Fischer, pro se
                               P.O. Box 285
                               Calverton, New York 11933-0285

SEYBERT, District Judge:

             On June 28, 2019, pro se defendant Gregory J. Fischer

(“Fischer” or “Defendant”) filed a Notice of Removal in this Court

together     with   the    $400   filing     fee   seeking    to   remove   the

adjudication of a traffic ticket pending under Case No. 190403637

(Ticket No. P1689FKOTT) to this Court.1            (See Notice of Removal,

D.E. 1, at 64.)        For the reasons that follow, this matter is

summarily remanded to the Suffolk County Traffic and Parking

Violations    Agency      (“SCTPVA”),   H.   Lee   Dennison    Building,    100

Veterans Memorial Highway, Hauppauge, New York 11788.               The Clerk

of the Court is directed to: (1) mail a copy of this Order to all

parties and to the Clerk of the SCTPVA, pursuant to 42 U.S.C.

§ 455(b)(4), and (2) close this case.






1Fischer also seeks to remove an earlier adjudication wherein he
claims the SCTPVA dismissed a traffic ticket against him under
Case # 190403637. (See Notice of Removal at 8, ¶ 16.) Given
that there is no longer an open case pending under Case
# 190403637, removal is not available.
                             DISCUSSION

I.   The Removal Statute

          The removal of a state criminal case to federal court is

governed by 28 U.S.C. §§ 1442 (“Section 1442”), 1442a (“Section

1442a”)2 and 1443 (“Section 1443”) and is appropriate in narrow

circumstances.     Under Section 1443, a state criminal prosecution

can be removed to federal court if it is pending:

          (1) Against any person who is denied or cannot
          enforce in the courts of such State a right
          under any law providing for the equal civil
          rights of citizens of the United States, or of
          all persons within the jurisdiction thereof;

          (2) For any act under color of authority
          derived from any law providing for equal
          rights, or for refusing to do any act on the
          ground that it would be inconsistent with such
          law.

28 U.S.C. § 1443.   Pursuant to 28 U.S.C. § 1455(b)(4), “. . . the

United States district court in which [ ] [a notice of removal] is

filed shall examine the notice promptly.       If it clearly appears

on the face of the notice and any exhibits annexed thereto that

removal shall not be permitted, the court shall make an order for

summary remand.”    28 U.S.C. §§ 1455(b)(4).




2 Section 1442 applies only where federal officers or agencies
are prosecuted and Section 1442a applies only where members of
the armed forces are prosecuted. Thus, neither of these
statutes have any application here.

                                  2
           “[S]tatutory procedures for removal are to be strictly

construed, . . . because the federal courts are courts of limited

jurisdiction and because removal of a case implicates significant

federalism concerns.”        Frontier Park Co., LLC v. Contreras, 35 F.

Supp. 3d 264, 267 (E.D.N.Y. 2014) (internal quotation marks and

citations omitted); accord In re Facebook, Inc., IPO Sec. &

Derivative Litig., 922 F. Supp. 2d 475, 480 (S.D.N.Y. 2013).

“[T]he burden is on the removing party to prove that it has met

the requirements for removal.”            Ulysse v. AAR Aircraft Component

Servs.,   841   F.   Supp.    2d   659,       666   (E.D.N.Y.   2012)   (internal

quotation marks and citation omitted).               “If it clearly appears on

the face of the notice and any exhibits annexed thereto that

removal should not be permitted, the court shall make an order for

summary remand.”     28 U.S.C. § 1455(b)(4).

           Here, given the narrow circumstances under which removal

is appropriate under Section 1443, remand is clearly warranted.

Fischer fails to allege that the state criminal case violates his

civil rights in terms of racial equality nor does he claim that a

federal civil rights law directed toward racial equality protects

his right to engage in the conduct with which he was charged.3



3 Fischer was charged with a traffic infraction, namely the
unlawful operation of a motor vehicle while using a portable
electronic device, in violation of New York Vehicle and Traffic

                                          3
Moreover, Fischer wholly fails to allege that he would be precluded

from enforcing his rights in state court. 4     Accordingly, this

action is REMANDED to the State Court pursuant to 42 U.S.C.

§ 1455(4) (“The United States District Court . . . shall examine

the notice [of removal] promptly.    If it clearly appears on the

face of the notice and any exhibits annexed thereto that removal

should not be permitted, the court shall make an order for summary

remand.”).     Accordingly, the Clerk of the Court shall: (1) MAIL

a certified copy of this Order to the clerk of the SCTPVA pursuant

to 42 U.S.C. § 1455(4) and (2) MAIL a copy of this Summary Order

of Remand to Defendant.5



Law § 122D.   (See Notice of Removal at 52.)
4 To the extent that Fischer premised removal on the presence of
defenses or counterclaims based on federal law, that is not a
basis for removal to federal court. See Holmes Group, Inc. v.
Vornado Air Circulation Systems, Inc., 535 U.S. 826, 831, 122 S.
Ct 1889, 1894, 153 L. Ed. 2d 13 (2002) (“[F]ederal jurisdiction
generally exists only when a federal question is presented on
the face of the plaintiff’s properly pleaded complaint.”)
(internal quotation marks and citation omitted) (emphasis in
original). If Fischer has a federal civil claim against the
SCTPVA (or any of the individuals included in his papers), as he
appears to indicate in his Notice of Removal, he must file that
claim as a civil action, independent of the criminal
prosecution.

5 Given that the instant Notice of Removal was filed by Defendant
on June 28, 2019, it is apparent that he sought to obstruct the
trial scheduled for July 1, 2019. (See Notice of Removal at 22
¶ 63, and at p. 64.)   This Court does not condone, nor will it
permit, Fischer to cause further delay of his trial at the

                                4
                           CONCLUSION

          For the reasons set forth above, this action is REMANDED

to the SCTPVA pursuant to 42 U.S.C. § 1455(4).    The Clerk of the

Court shall: (1) MAIL a certified copy of this Summary Order of

Remand to the clerk of the SCTPVA pursuant to 42 U.S.C. § 1455(4)

and (2) MAIL a copy of this Summary Order of Remand to Defendant.

          Although Fischer paid the Court’s filing fee, should he

seek leave to appeal in forma pauperis, the Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be

taken in good faith and therefore in forma pauperis status is

denied for purpose of an appeal.    Coppedge v. United States, 369

U.S. 438, 444-45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).



                                    SO ORDERED.



                                    /s/ JOANNA SEYBERT______
                                    Joanna Seybert, U.S.D.J.


Dated:    July   18 , 2019
          Central Islip, New York



SCTPVA. Fischer is warned that further, frivolous attempts to
obstruct the state court proceeding will not be tolerated.
Should he continue this course of conduct, the Court will impose
sanctions, which may include a litigation injunction upon notice
and an opportunity to be heard.


                                5
